DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2011/0213249; hereinafter Nakata) in view of Pagoulatos et al. (US 2017/0262982; hereinafter Pagoulatos) or Chono (US 2010/0022877).

Also, the image generation unit generates the guidance image in which a position marker as the setting position information and a number label as the setting order information are marked on the schematic diagram (points in order A, B, C, D are illustrated in Figure 4; time difference between points is determined and numerically displayed at the bottom of the image frame, providing a number label regarding the ordering of the points as opposed to a random assortment of points); wherein the image generation unit generates the guidance image corresponding to a type of organ image included in the ultrasonic image by marking setting position information and setting 
Nakata fails to show an image determination unit configured to automatically determine an image type of the organ in the ultrasonic image from a plurality of different image types by image recognition processing.
Pagoulatos discloses an ultrasonic image recognition system.  Pagoulatos teaches an image determination unit configured to automatically determine an image type of the organ in the ultrasonic image from a plurality of different image types by image recognition processing (a database of different organs is described and the processing system can identify from the images a particular organ such as the heart and also particular views of the heart, determine whether the organ is diseased, and determine whether or not the probe is moving towards or away from the organ based on the image analysis; [0023]-[0024], [0035], [0049], [0051], [0071]).
Chono discloses an ultrasound device for matching images.  Chono teaches an image determination unit configured to automatically determine an image type of the organ in the ultrasonic image from a plurality of different image types by image recognition processing (database of organs such as the heart, particular views, and setting measurements based on identified organ/view; [0005], [0025]-[0027], [0045]-[0047], [0055]).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2011/0213249; hereinafter Nakata) in view of Pagoulatos et al. (US 2017/0262982; hereinafter Pagoulatos) or Chono (US 2010/0022877) as applied to claim 6 above, and further in view of Abe (US 2005/0085729; hereinafter Abe).
Nakata fails to show a vector operation unit which obtains vector information corresponding to one or more positions within the closed region based on movement information of each tracking point obtained by tracking the movements of the plurality of tracking points set on the edge of the closed region, and Doppler information obtained from a plurality of ultrasonic 20beams passing through the closed region.  
Abe discloses an ultrasonic image processor including setting points on an image of a heart to obtain motion data ([0016]).  Abe teaches a vector operation unit which obtains vector information corresponding to one or more positions within the closed region based on movement information of each tracking point obtained by tracking the movements of the plurality of tracking points set on the edge of the closed region, and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Nakata and Pagoulatos or Chono to include a vector operation unit as taught by Abe, as a vector operation unit will provide additional diagnostic motion information regarding the movement/displacement of the tracked points by further quantifying the velocity of the points across the images.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793